Citation Nr: 1528634	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  07-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of Ebstein-bar virus and mononucleosis and a rating in excess of 10 percent beyond February 11, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for residuals of Epstein-Barr virus and mononucleosis, evaluated at 0 percent effective August 9, 2004.  During the course of the appeal, in a March 2014 rating decision the Veteran's Epstein-Barr virus and mononucleosis was increased to 10 percent disabling, effective February 11, 2014.

The Veteran testified in June 2009 before a Veteran's Law Judge (VLJ) who is not available to participate in the decision.  The Veteran, through his representative submitted a correspondence in March 2015 indicating that the Veteran did not wish to have another hearing before a VLJ and that he understood he had the right to request another hearing.   A transcript of the hearing is associated with the claims file. 

The issues were previously remanded by the Board in August 2009 and September 2011 for additional development.  The issues have since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

The Veteran is seeking an initial compensable rating for residuals of Epstein-Barr virus (EBV) and mononucleosis and a rating in excess of 10 percent beyond February 11, 2014.

There is not a diagnostic code specifically for residuals of EBV and mononucleosis.  The Veteran is currently rated pursuant to DC 6399-6354, indicating an unlisted disability rated by analogy to chronic fatigue syndrome.  The Board notes that although the Veteran is rated for his conditions as analogous to chronic fatigue syndrome, he is not currently service-connected for a separately diagnosed condition of chronic fatigue syndrome.

Pursuant to the September 2011 Board remand directives, the Veteran was afforded an appropriate VA infectious disease examination to address the Veteran's residuals of EBV and mononucleosis in November 2011 with an October 2012 addendum.  In November 2011, the VA examiner noted the diseases were inactive with no residuals.  However, the October 2012 addendum appeared to suggest the disease may have been active.  For instance, the VA examiner explained that it was rare to have mononucleosis after four weeks, but that his disease " if present, was clearly beyond four weeks" and further went on to report that it was impossible to verify his level of activity without directly observing the Veteran for an extended period of time.  This discussion in 2012 appears to contradict the 2011 VA examination findings that the mononucleosis condition was inactive.  As such, a new VA examination must be provided to determine the nature and severity of residuals of any EBV or mononucleosis. 

The Board also notes that a VA disability benefits questionnaire for chronic fatigue syndrome examination was submitted in January 2015.  This examination report refers to the diagnosis at issue as chronic fatigue syndrome, and does not address EBV or mononucleosis.  It appears this may be the result of confusion over VA's decision to rate his service-connected disorder by analogy under the criteria for chronic fatigue syndrome, rather than a desire to file a new claim.  In any event, given the disparity in symptoms described in that report, and his earlier VA examination, the Board finds that new examination is needed to help resolve these inextricably intertwined matters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records from the El Paso VAMC beyond April 2015.  

2.  After any development deemed necessary is completed, schedule the Veteran for an appropriate VA medical examination to determine the current severity of his EBV and mononucleosis residuals.  The examiner should review the entire claims file, including a copy of this remand (such review should be noted in the examination report) and conduct all necessary tests and studies.  The examiner should address the following questions:

(a) What are the symptoms of EBV and/or mononucleosis residuals (if any) and what are their severity and frequency?

Specifically, the examiner should note whether the Veteran requires continuous medication; restricts his routine daily activities in relation to his pre-illness level, and if so, to what percentage; experiences debilitating fatigue or cognitive impairments; or experiences any periods of incapacitation as a result of this service-connected disability.  The examiner should also note whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected EBV and mononucleosis.

 (b) Are symptoms identified above (e.g., fatigue and confusion) attributed to the residuals of EBV, mononucleosis or to a separately diagnosed chronic fatigue syndrome?

 (c) If a diagnosis of chronic fatigue syndrome is warranted, is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the syndrome had its clinical onset during the Veteran's active duty service, or is otherwise related to active service?

 (d) If not, is it at least as likely as not that chronic fatigue syndrome was caused or aggravated by the Veteran's service-connected residuals of EBV or mononucleosis disability?  If aggravated, specify the baseline of chronic fatigue syndrome prior to aggravation, and the permanent, measurable increase in chronic fatigue syndrome resulting from the aggravation. 

The examiner should provide a complete rationale for any opinions offered, which should take into consideration the Veteran's lay statements concerning his medical history, as well as pertinent medical evidence.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

3.  When the development requested has been completed, the case should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




